UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7275


NORMAN RUFFIN,

                 Plaintiff – Appellant,

          v.

(FIRST NAME UNKNOWN) MEDICAL DOCTOR    CALHOUN,       LVCC; (FIRST
NAME UNKNOWN) MEDICAL DOCTOR    CLEMENTS, LVCC;        (FIRST NAME
UNKNOWN) MEDICAL DOCTOR       LANGFORD, LVCC;         (FIRST NAME
UNKNOWN) MEDICAL NURSE       HIGHTOWER, LVCC;         (FIRST NAME
UNKNOWN) MEDICAL DIRECTOR D. GOODE, LVCC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:16-cv-00403-RGD-RJK)


Submitted:   February 14, 2017             Decided:   February 23, 2017


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Ruffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Norman Ruffin appeals the district court’s order dismissing

his   42   U.S.C.   § 1983    (2012)   complaint   without   prejudice   for

failure to comply with its prior order.              See Fed. R. Civ. P.

41(b).     We review a district court’s dismissal under Rule 41(b)

for abuse of discretion.          Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989).      We have reviewed the record and find no abuse

of discretion.      Accordingly, we affirm for the reasons stated by

the district court.          Ruffin v. Calhoun, No. 2:16-cv-00403-RGD-

RJK (E.D. Va. Sept. 6, 2016).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                       2